10/23/2020
        IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                          AT JACKSON
                                   July 8, 2020 Session

                STATE OF TENNESSEE v. AMANDA E. JONES

                    Appeal from the Circuit Court for Dyer County
                     No. 18-CR-164      R. Lee Moore, Jr., Judge
                      ___________________________________

                           No. W2019-01771-CCA-R3-CD
                       ___________________________________


A Dyer County jury found the defendant, Amanda E. Jones, guilty of sale of amphetamine,
a Schedule II drug. As a result of her conviction, the trial court sentenced the defendant to
six years in the Tennessee Department of Correction, suspended to supervised probation
after serving 365 days in confinement. On appeal, the defendant challenges the sufficiency
of the evidence to support her conviction. Following our review, we affirm the judgment
of the trial court.

  Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Circuit Court Affirmed

J. ROSS DYER, J., delivered the opinion of the court, in which JOHN EVERETT WILLIAMS,
P.J., and CAMILLE R. MCMULLEN, J., joined.

William Lewis Jenkins, Dyersburg, Tennessee, for the appellant, Amanda E. Jones.

Herbert H. Slatery III, Attorney General and Reporter; Samantha L. Simpson, Assistant
Attorney General; Danny Goodman, Jr., District Attorney General; and Justin C. Walling,
Assistant District Attorney General, for the appellee, State of Tennessee.

                                        OPINION

                              Facts and Procedural History

        This case involves a controlled drug purchase among a confidential informant,
Michael Cole, the defendant, Amanda E. Jones, and her husband, Billy Mack Jones. The
defendant and Mr. Jones were tried jointly, and the defendant was indicted for the unlawful
and knowing sale of a Schedule II controlled substance, a Class C Felony, for her actions
on the day of the incident. At trial, Mr. Cole, the defendant, and the officers involved
testified.
       Officers Chris Pursell and Mike Leggett, with the Dyersburg Police Department’s
Narcotics Unit, handle the controlled purchase of illegal substances and undercover drug
operations. It is common practice for Officers Pursell and Leggett to use paid confidential
informants when conducting controlled drug purchases because both officers have worked
in Dyersburg for over twenty years and are often recognized. Mr. Cole has been a
confidential informant for approximately twenty-five years and has worked between eighty
and one hundred cases for Officers Pursell and Leggett.

        On November 5, 2014, Mr. Jones contacted Mr. Cole and offered to sell Mr. Cole
ten of the defendant’s Adderall capsules for sixty dollars. Mr. Cole agreed to the purchase.
After speaking with Mr. Jones, Mr. Cole contacted Officers Pursell and Leggett about Mr.
Jones’s offer and the opportunity for a controlled drug purchase. Interested in the
opportunity, Officers Pursell and Leggett arranged to meet Mr. Cole to prepare him for a
controlled buy with the Joneses.

        In preparation for the buy, Officer Pursell obtained sixty dollars and recorded the
serial numbers of the bills to be given to Mr. Cole. Officer Leggett searched Mr. Cole’s
vehicle, pockets, waistband, and the tops of his shoes to ensure Mr. Cole did not have any
money or substances on his person. Officer Leggett then installed a video camera on the
sun visor of Mr. Cole’s vehicle.

       Shortly before leaving for the buy, the officers instructed Mr. Cole to call Mr. Jones
to confirm the details of the buy. This call was recorded and played for the jury. On the
call, Mr. Cole confirmed he was to meet the Joneses at the Short Stop Market (“the
Market”) in Dyer County, Tennessee.

       Mr. Cole then drove to the Market, and Officers Pursell and Leggett followed. The
officers stationed themselves in the parking lot of a business across the street from the
Market to observe the buy. While Mr. Cole was waiting for the Joneses to arrive, Mr. Jones
called Mr. Cole, told him he was pulling up to the Market in a black van and instructed Mr.
Cole to follow him to a side street around the corner from the Market. This conversation
was recorded by the officers using an audio recording device.

       The officers soon saw a black van drive by the Market and watched Mr. Cole follow
the van out of the parking lot and around the corner. Neither Mr. Cole nor the officers
were able to identify the driver of the van. Furthermore, the officers were unable to see
the individuals in the van, to identify the van’s license plate, or to follow Mr. Cole and the
driver of the van to the new location without being detected. During his direct examination,
Mr. Cole identified Mr. Jones as the driver of the van. Then on cross-examination
explained that he could not be certain who was driving the van. He did, however, testify
                                            -2-
the defendant exited the van and approached his vehicle. The defendant came to Mr. Cole’s
driver side door and handed him ten Adderall capsules stored in the cellophane of a
cigarette package. In exchange, Mr. Cole gave the defendant sixty dollars.

       After the exchange occurred, an individual flagged Mr. Cole down and asked him
for a ride. Mr. Cole declined and immediately met back up with Officers Pursell and
Leggett. Mr. Cole gave the capsules to Officer Pursell, who observed that the capsules
were orange and marked as “M-amphet salts, 20 mgs.” Officer Pursell placed the capsules
in an evidence bag and filed a lab request with the Tennessee Bureau of Investigation Crime
Lab. Forensic testing established that the capsules contained amphetamine, a Schedule II
controlled substance. The evidence bag and the analysis report were admitted into
evidence at trial.

       While Officer Pursell identified and packaged the capsules to be sent to the Crime
Lab, Officer Leggett searched Mr. Cole’s vehicle and removed the recording device from
the vehicle’s sun visor. He also searched Mr. Cole’s person and did not find any money or
substances. The officers then paid Mr. Cole $100.00 for successfully completing the buy.

        Neither Officer Leggett nor Officer Pursell were permitted to testify as to the
contents of the video footage obtained from Mr. Cole’s vehicle. The footage was, however,
entered into evidence and played for the jury. In reviewing the footage at trial, Mr. Cole
identified the defendant and testified that the footage showed the defendant handing him
ten Adderall capsules. Officer Leggett took still photographs from the video which were
entered into evidence and showed the hand-to-hand transaction between the defendant and
Mr. Cole. Officer Leggett noted the defendant is seen handing Mr. Cole a package in the
images. At the close of the State’s proof, the defendant made a motion for a judgment of
acquittal. The trial court denied the motion.

       The defendant then testified on her own behalf, stating she and Mr. Jones owned a
junk shop in November 2014, where they bought, sold, and traded used items. At the time
of the incident, Mr. Cole had been a frequent customer for about three months. On
November 3, 2014, Mr. Cole and the defendant got into a confrontation at the shop after
Mr. Cole searched the defendant’s bag without her permission and stole a significant
portion of her Adderall prescription.

       On the morning of November 5, 2014, the defendant saw Mr. Cole and told him that
he owed her money for the stolen Adderall. Mr. Cole told the defendant he would pay her
“in just a little bit.” Later that day, the defendant saw Mr. Cole while she was standing
outside of an apartment complex located around the corner from the Market. When Mr.
Cole pulled up, the defendant approached Mr. Cole’s vehicle, said “I need my money,” and
saw sixty dollars lying on the seat of his vehicle. She took the sixty dollars, said “thanks,”
                                            -3-
shut the door, and walked down the street. According to the defendant, the video footage
from Mr. Cole’s vehicle showed her retrieving sixty dollars from Mr. Cole, and did not
show her giving Mr. Cole anything in return. The defendant also stated that she did not
know the owner of the black van or if anyone was in the van at the time she retrieved her
money from Mr. Cole.

       Following deliberations, the jury found the defendant guilty of sale of a Schedule II
controlled substance, and the trial court subsequently sentenced her to one year in
confinement followed by five years of supervised probation. The defendant filed a motion
for new trial which was denied by the trial court. This timely appeal followed.

                                            Analysis

       On appeal, the defendant challenges the sufficiency of the evidence to support her
conviction. The defendant contends Mr. Cole’s testimony and video recording of the
controlled buy fail to prove the sale of a controlled substance beyond a reasonable doubt.
The State contends the evidence is sufficient. After a thorough review of the record, we
agree with the State and affirm the judgment of the trial court.

        In determining the sufficiency of the evidence, the standard of review is “whether,
after viewing the evidence in the light most favorable to the prosecution, any rational trier
of fact could have found the essential elements of the crime beyond a reasonable doubt.”
Jackson v. Virginia, 443 U.S. 307, 319 (1979); see also Tenn. R. App. P. 13(e) (“Findings
of guilt in criminal actions whether by the trial court or jury shall be set aside if the evidence
is insufficient to support the findings by the trier of fact of guilt beyond a reasonable
doubt.”); State v. Vasques, 221 S.W.3d 514, 521 (Tenn. 2007). All questions involving the
credibility of witnesses, the weight and value to be given to the evidence, and all factual
issues are resolved by the trier of fact. State v. Pappas, 754 S.W.2d 620, 623 (Tenn. Crim.
App. 1987). “A guilty verdict by the jury, approved by the trial judge, accredits the
testimony of the witnesses for the State and resolves all conflicts in favor of the theory of
the State.” State v. Grace, 493 S.W.2d 474, 476 (Tenn. 1973). Our Supreme Court has
stated the rationale for this rule:

       This well-settled rule rests on a sound foundation. The trial judge and the jury see
       the witnesses face to face, hear their testimony and observe their demeanor on the
       stand. Thus, the trial judge and jury are the primary instrumentality of justice to
       determine the weight and credibility to be given to the testimony of witnesses. In
       the trial forum alone is there human atmosphere and the totality of the evidence
       cannot be reproduced with a written record in this court.



                                              -4-
Bolin v. State, 405 S.W.2d 768, 771 (Tenn. 1966) (citing Carroll v. State, 370 S.W.2d 523
(Tenn. 1963). “A jury conviction removes the presumption of innocence with which a
defendant is initially cloaked and replaces it with one of guilt, so that on appeal a convicted
defendant has the burden of demonstrating that the evidence is insufficient.” State v.
Tuggle, 639 S.W.2d 913, 914 (Tenn. 1982).

       Guilt may be found beyond a reasonable doubt where there is direct evidence,
circumstantial evidence, or a combination of the two. State v. Matthews, 805 S.W.2d 776,
779 (Tenn. Crim. App. 1990) (citing State v. Brown, 551 S.W.2d 329, 331 (Tenn. 1977);
State v. Hall, 976 S.W.2d 121, 140 (Tenn. 1998). “The standard of review ‘is the same
whether the conviction is based upon direct or circumstantial evidence.’” State v.
Dorantes, 331 S.W.3d 370, 379 (Tenn. 2011) (quoting State v. Hanson, 279 S.W.3d 265,
275 (Tenn. 2009)). The jury determines the weight given to circumstantial evidence, the
inferences to be drawn from this evidence, and the extent to which the circumstances are
consistent with guilt and inconsistent with innocence. Dorantes, 331 S.W.3d at 379 (citing
State v. Rice, 184 S.W.3d 646, 662 (Tenn. 2006)). When considering the sufficiency of
the evidence the appellate court shall not reweigh the evidence or substitute its inferences
for those drawn by the trier of fact. Id.

       Tennessee Code Annotated section 39-17-417 (a)(3) provides that it is an offense
for a defendant to knowingly “sell a controlled substance.” Amphetamine, such as
Adderall, is a Schedule II controlled substance. Tenn. Code Ann. § 39-17-408(d)(1). The
sale of a controlled substance occurs when there is a bargained-for offer and acceptance
and an actual or constructive transfer or delivery of the substance. See State v. Holston, 94
S.W.3d 507, 510 (Tenn. Crim. App. 2002). Sale of a Schedule II controlled substance
weighing less than 0.5 grams is a Class C felony. Tenn. Code Ann. § 39-17-417(c)(2)(A).

        The defendant argues Mr. Cole’s testimony and the video footage of the controlled
buy presented at trial are not sufficient to show a drug transaction occurred during her
interaction with Mr. Cole. We disagree. Viewed in the light most favorable to the State,
Mr. Cole testified that Mr. Jones contacted him and offered to sell ten Adderall capsules in
exchange for sixty dollars. Mr. Cole agreed to purchase the Adderall and then contacted
Officers Pursell and Leggett about the opportunity for a controlled drug purchase. Seeing
the Joneses as a legitimate target, Officers Pursell and Leggett met with Mr. Cole and
prepared him for the controlled purchase, including searching Mr. Cole’s person and
vehicle. Mr. Cole then contacted Mr. Jones to confirm the details of the purchase, and Mr.
Jones instructed Mr. Cole to meet him at the Market. Mr. Cole, followed by the officers,
then went to the Market and waited for the Joneses to arrive. Mr. Jones called Mr. Cole
and told him that he was in a black van and instructed Mr. Cole to follow him to a side
street around the corner of the Market. Mr. Cole complied. The defendant then got out of

                                             -5-
the black van, approached Mr. Cole’s vehicle, and gave Mr. Cole ten Adderall capsules.
Mr. Cole took possession of the capsules and gave the defendant sixty dollars in return.

       After the transaction between Mr. Cole and the defendant, Mr. Cole gave Officer
Pursell the ten Adderall capsules. Forensic testing established the substance collected was
amphetamine. Officer Leggett searched Mr. Cole’s person and vehicle again and did not
find any money or substances on his person or in his vehicle.

       The defendant testified that she merely retrieved the money owed to her by Mr. Cole
and no substances were exchanged during the interaction. This is in direct conflict with
Officer Leggett’s search before and after the controlled buy, Mr. Cole’s testimony, and the
video footage obtained from Mr. Cole’s vehicle. Although the defendant argues Mr. Cole’s
testimony and video footage are insufficient to establish proof beyond a reasonable doubt,
the weight of this evidence is an issue to be considered by the jury. Dorantes, 331 S.W.3d
at 379. The trier of fact is entrusted with determining the weight to be given to direct and
circumstantial evidence and evaluating the credibility of witnesses. Id. Based on the
verdict, the jury weighed the testimony of the officers, Mr. Cole, and the defendant and
reconciled the evidence in favor of the State. This Court will not reweigh the evidence.
Id. Accordingly, sufficient evidence exists from which a rational jury could find the
defendant guilty beyond a reasonable doubt of the sale of Adderall, a Schedule II controlled
substance. The defendant is not entitled to relief.

                                       Conclusion

        Based upon the foregoing and the record as a whole, the judgment of the trial court
is affirmed.




                                             ____________________________________
                                             J. ROSS DYER, JUDGE




                                           -6-